 



Exhibit 10.83
BUSINESS OBJECTS S.A.
BOARD OF DIRECTORS CHARTER
Amended June 5, 2007

I   BOARD STRUCTURE AND COMPOSITION       The Board of Directors (the “Board”)
shall have a majority of directors who meet the criteria for “independence”
established by the Nasdaq Stock Market and recommended by the AMF, each as
amended from time to time. Directors who meet these criteria are referred to as
Independent Directors. The Board shall also have at least three directors who
meet the criteria for independence established by the Securities Exchange Act of
1934, as amended, and who serve on Business Objects’ Audit Committee.   II  
BOARD OPERATIONS AND MEETINGS       Generally, Board members receive information
in advance of Board meetings as appropriate so they will have an opportunity to
prepare for discussion of the items at the meeting. Particularly sensitive
subject matters may be discussed at the meeting without advance distribution of
written materials.       At Board meetings, ample time is scheduled to assure
full discussion of important matters. Management presentations are scheduled to
permit a substantial proportion of Board meeting time to be available for
discussion and comments.       Board members are expected to rigorously prepare
for and attend and participate in all Board and applicable Committee meetings
and to spend the time needed and meet as often as necessary to properly
discharge their obligations. Each Board member is expected to ensure that other
commitments do not materially interfere with the members’ service as Director.  
    To facilitate participation, directors may attend in person, via phone
conference or via video conference. In accordance with and within the conditions
and limits set by French law, Board members attending in person, via phone
conference or via video conference are counted for purposes of establishing the
quorum and the majority. In accordance with French law, attendance in person by
a majority of Board members is required for certain Board decisions, for
purposes of establishing the quorum.   III   COMMITTEES       The Board of
Directors of the Company has four standing committees: a Nominating committee, a
Governance Committee, an Audit Committee and a Compensation Committee.       All
of the members of the Audit Committee, the Nominating Committee and the
Compensation Committee will meet the criteria for independence established by
the Nasdaq Stock Market and if applicable the rules of the U.S. Securities and
Exchange and Commission. The members of these Committees will also meet the
other membership criteria specified in the respective charters.

 



--------------------------------------------------------------------------------



 



    Committee members are appointed by the Board upon recommendation made by the
Nominating Committee.       Each of the Committees makes recommendations to the
Board, for final decision by the full Board as required by the French Law.      
Each Committee has its own charter. The charter sets forth the principles,
policies, objectives and responsibilities of the Committees in addition to the
qualifications for Committee membership, procedures for Committee member
nomination and removal, Committee organization and functioning and how the
Committee will communicate with the Board. The charters provide that each
Committee will meet to review its performance at least once a year.       The
Board and each committee shall have the authority to obtain advice, reports or
opinions from internal and external counsel and expert advisors and shall have
the power to hire independent legal, financial and other advisors as they may
deem necessary, without consulting with, or obtaining approval from, any officer
of the Company in advance.       The Board may, from time to time, form new
committees as it deems appropriate.   IV   SHARE OWNERSHIP PROGRAM      
According to French law and the Company’s bylaws, the directors must own at
least one share of the Company and have three months from the date of their
appointment as director of the Company to comply with this obligation.      
Effective on June 5, 2007 (the “Effective Date”), the directors’ minimum share
ownership requirement is increased to 5,000 shares of the Company.      
Notwithstanding the minimum legal requirements, the current directors have three
years from the Effective Date to comply with this additional ownership
obligation. Future directors will have three years from the date of their
appointment as director of the Company to comply with this additional
obligation.       Directors will be permitted to fulfill this ownership
requirement through the exercise of warrants and/or the purchase of shares on
the open market with cash held in a long-term incentive plan, (described below)
or their own funds. Directors will be required to conduct all open market
purchases in accordance with applicable laws, the Company’s insider trading
policy and the Company’s board charter.       Each director will be required to
maintain ownership of a minimum of 5,000 shares until the date on which the
director ceases to be a member of the board of directors.       Subject and
according to the authorization of the shareholders, the Board is authorized to
pay an increased cash compensation, in the form of long-term incentive
(LTI) cash, to the non-employee directors, who did not receive any warrants at
the time of their appointment as director of the Company or at the time of
renewal of the term of their office as director of the Company.

2